Citation Nr: 1432309	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  The Board has recharacterized the claims as reflected on the title page to better reflect the Veteran's contentions.

The issues were previously remanded by the Board in November 2011 for additional development.  The issues have since returned to the Board.

The Board notes the Veteran submitted new evidence after the issuance of the supplemental statement of the case.  However, the Veteran's representative submitted a waiver of review by the agency of original jurisdiction (AOJ) executed pursuant to 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right knee condition is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for Veteran's right knee condition is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board most recently remanded this claim in November 2011 for further development, specifically to afford the Veteran a VA knee examination.  The Veteran was afforded a VA knee examination in April 2012 and the claim was readjudicated in an August 2012 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in May 2007 and February 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided a VA examination in April 2012 for his knee.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's right knee condition was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has asserted that service connection is warranted for his current right knee condition because he believes his disability is related to a knee injury incurred during active military service.  Specifically, the Veteran has asserted that, in either 1969 or 1970 during military training, he fell and injured his knees, which resulted in bilateral knee pain.  Although he sought treatment from a military doctor, his right knee pain persisted, including after service.  The Veteran believes severe osteoarthritis in his right knee developed many years later is the result of the in-service trauma to his knees.  

The Veteran has a current diagnosis of degenerative joint disease of the right knee.  See April 2012 VA examination.  

As an initial matter, presumptive service connection is not warranted as the Veteran's condition, degenerative joint disease of the right knee, was not diagnosed in service or within one year post service.  

The service treatment records (STRs) show the Veteran was noted to have Osgood-Schlatter's disease at his entrance examination in November 1968.  However, the examining physician noted the condition was not considered disabling.  The Veteran denied having a trick or locked knee at that time.  In March 1969, the Veteran presented for treatment complaining of a "lump on knee."  There is no indication as to which knee was involved and or what other symptoms were manifested at that time; however, the Veteran was told to return on the following Monday to see a medical officer.  The STRs do not contain any subsequent complaints, treatment, or findings related to a knee problem manifested during service, and the December 1972 separation examination report reflects that the Veteran's lower extremities were normal on clinical evaluation.  Although the STRs document complaints of in-service knee treatment, they are absent a diagnosis of any chronic knee condition or degenerative joint disease.  The lack of diagnosis and normal findings upon exit examination weigh against the claim.  

Post service private treatment records reflect the Veteran sought treatment for right knee pain in January 2007.  The Veteran reported 5 months of pain with no injury.  X-rays supported a diagnosis of mild tricompartmental osteoarthritis and very tiny suprapatellar effusion.  The Veteran received a right knee injection of Depo Medrol in September 2007.  The Board notes the first documented evidence of a right knee problem following the Veteran's service discharge was over 30 years after discharge.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA examination in April 2012.  The Veteran explained during service he fell and hit both his knees but his right knee was swollen for a week.  Since that time, he had pain in the right knee that prevented him from doing many physical activities or sports, including a triathlon, which he reported he would have done if he did not have knee pain.  He reported he did not see an orthopedic doctor for his right knee pain until 2006.  In 2006, walking caused him so much pain that he went to an orthopedic physician.  According to the Veteran, the physician told him that trauma caused his right knee problem.  He was a postal employee for thirty years before he retired in 2006.  He had been diagnosed with Osgood-Schlatter's disease as a child but no longer had symptoms by age 14. 

With respect to aggravation of the Veteran's preservice Osgood-Schlatter's disease, the 2012 VA examiner initially addressed Osgood-Schlatter's disease noted upon entrance examination was not considered a congenital disorder and was not caused or aggravated by any condition diagnosed during active duty.  In support of his negative opinion he provided detailed medical literature.  The VA examiner provided a negative nexus opinion regarding the Veteran's right knee condition and service.  He observed the in-service notation of a lump on the knee and an instruction to return to the clinic.  He noted the records did not show the Veteran returned to the clinic for the lump on the knee.  Even though it was not clear which knee was treated the VA examiner concluded that the injury was not severe enough for the Veteran to return to the clinic for a follow-up.  In 1972 upon separation examination the knee issue was negative.  The VA examiner noted the assertions from the Veteran and his ex-wife.  The Veteran's ex-wife stated she was aware of his condition shortly after his injury in the Marine Corps in 1969 or 1970 and his knee had bothered him ever since.  The Veteran stated the same and reported he would have done triathlon if it were not for his right knee pain.  In 2007 he was diagnosed as having degenerative joint disease of the right knee and medial meniscal tear due to degeneration.  

The 2012 VA examiner addressed further assertions from the Veteran that his arthritic changes were due to the trauma in 1969 during active duty.  The Veteran denied any fracture of the right knee at that time.  The VA examiner rationed that according to medical reviews and orthopedic text, trauma that is severe enough (such as a fracture) to cause arthritic changes will result in changes in a joint within a few years.  However, the Veteran had no documented arthritic changes of the right knee for about 35 years.  The VA examiner noted that he respected the Veteran and his ex-wife's contentions that he had chronic pain for the last 35 years and inability to do any kind of athletic events, however, he found no objective data to show that the "lump on the knee" in 1969 progressed to the current degenerative joint disease of the right knee.  The medical opinion was based on the basis of the Veteran and his ex- wife's reported history and medical evidence based on objective data.  There was no record to support the Veteran's claim that the lump on the knee was casually related to the right knee degeneration.  The Board affords the VA examiner's negative nexus opinion supported by a well-detailed rationale and medical knowledge great probative weight.  

The Board notes the Veteran's lay contentions as noted above and additional contentions that the STR notation of a "lump on knee" referred to his right knee as a result of a fall.  Additionally, he asserts while it is not documented in the STRs, he did return for treatment where he was put on light duty, told to ice the injury, and given pain medication.  See September 2008 statement from the Veteran.  

The Board has considered the internet articles in support of a nexus submitted by the Veteran.  Internet articles included information on Osgood-Schlatter disease, joint trauma and osteoarthritis.  The most recent article submitted stated osteoarthritis may result from an injury to the knee earlier in life.  

Although the Veteran asserts his right knee condition was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his right knee condition are afforded little probative weight.  

The Board notes the Veteran's assertions that he has had right knee problems since the in-service injury, which have continued to the present time.  In support of his assertion of continuity, the Veteran has also submitted a lay statement from his ex-wife who attests that she is aware that the Veteran injured his knees during service in approximately 1969 or 1970 and that his right knee has bothered him since that time.  See June 2007 statement.  The Veteran's ex-wife also stated that the Veteran initially treated his right knee problems with over-the-counter medication but that, because his knee worsened over time, he sought medical help in 2007 when the pain relievers were no longer working.  See September 2008 statement from the Veteran.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the Veteran and his ex-wife contend that his current condition has persisted since service, the Board notes that the Veteran's STRs do not include a diagnosis of any knee condition, osteoarthritis or a meniscal tear.  Furthermore, a physical examination of the Veteran's spine and musculoskeletal structure was reported as "normal" at separation.  This weighs against a finding of a link between the Veteran's current condition and service or a continuity of symptoms of right knee disability since service.  Furthermore, the VA medical examiner found no support for the Veteran's allegation of nexus.

After service, there is no indication that the Veteran sought treatment for knee problems for multiple decades post-service, as discussed above.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's right knee, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service or that Osgood-Schlatter's disease which predated service increased in severity during service.  While the Veteran was treated during service for right knee complaints, in March 1969, it does not appear as though the Veteran's preservice right knee disability was aggravated during service as subsequent service separation examination failed to show any right knee complaints.  On the contrary, examination was noted to be normal.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA physician has reviewed the record and concluded that the Veteran's right knee disability is not related to or aggravated by service.  

With regard to a right knee disability other Osgood-Schlatter's disease, the Board assigns high probative value to the VA medical opinion.  The Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for right knee condition must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right knee condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


